Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
Claims 79,85-88,99,118 are amended.  Claims 83,89,93,95,105 are cancelled.  Claims 79-82,84-88,90-92,94,96-104,106-118 are pending.
The previous 112 first and second paragraph rejections are withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 79-82, 84-88,90-92,94,96-104,106-118  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrljic ( 2015/0305390 ) in view of Daniels ( 2004/0151823), McMindes ( 2014/0170283) and Kumar ( 4376134) .
For claim 79, Vrljic discloses meat substitute product.  The product comprises muscle replica, plant-based adipose and connective tissue.  Coacervates that include one or more proteins can be used to help bind the ingredients to each other.  Vrljic discloses the meat substitute composition comprises between 5-80% water.  The meat substitute is designed so that when cooked, the percentages of componenents are similar to cooked meat.  Vrljic discloses the odorant released during cooking of meat are generated by reactions that  can involve reactants fats, protein amino acids, peptides , organic acid, sugars, carbohydrates. Etc…  Meat shelf-life extenders such as rosemary extract, catechins and other anti-oxidant can be added.  Vrljic discloses the adipose replica is an o/w emulsion and including plant oils that are modified to resemble fats.  The plants oil can be modified with flavoring and other agents such as heme protein, amino acids, organic acids, lipid, alcohols, aldehydes, ketones, lactones, sugars or other flavor precursor to recapitulate the taste and smell or meat during and after cooking.  Vrljic discloses the type and amount of fat can be controlled by choosing the source of fat and its lipid composition.  In general , oils with higher amounts of saturated fatty acids are better able to be emulsified at lower protein concentrations while oils with more unsaturated fatty acids require higher protein concentration to be emulsified.  When an adipose replica is cooked, fat leaks from the structured replica as it is cooked. The emulsion comprises an oil phase added to the aqueous phase to provide a more robust emulsion.  The fat release temperature of the adipose tissue replica is between 34-44,45-55,67-77 to 99 degrees C etc..  Optional ingredients such as heme-containing protein and/or one or more flavor compounds such as amino acids, sugars, thiamine or phospholipids to provide an improved flavor to the final product.  The connective tissue replica consists of a fibrous or fibrous-like structure which can consist of protein.  The protein accounts for up to 90% or more of the protein content by weight.  The fibrous or fibrous-like structure can be formed by extrusion.  Fibers of different sizes can be incorporated into the compositions to control the properties of the compositions.  Tissues comprising between 1-50% of the fibers in the less than 1-10 micron range and between 10-50% of fibers in the 10-300 microns most closely approach animal connective tissue.  During extrusion, water content can be adjusted to about 60% to make a soft connective tissue replica. 
For claim 81, The muscle replica and connective tissue comprises isolated and purified plant protein such as pea globuline, pea albumin, lentil protein,zein, chickpea protein, lupine protein, legume protein, mixture thereof etc..  
For claims 84-85, The adipose replica comprises isolated plant protein, one or more oil and lecithin.  The oil is selected from the group consisting of  corn oil, olive oil, sunflower oil, flaxsee oil, palm oil, shea butter, cocoa butter, etc..  and combination thereof.  The adipose replica has a fat release temperature from 23 degrees C to 301 degrees C.  The one or more isolated and purified proteins can comprise an abundant protein that comprises  up to 80% of the total protein and can be from sources as set forth in paragraphs 0115-0119.  In some embodiments, proteins can be subjected to freeze alignment to texturize the proteins without extrusion.  The freeze-aligned protein can be subjected to further processing( by soaking in solutions comprising beef flavors and leghemoglobin) and used in combination with adipose replicas and connective tissue replicas.  In some embodiments, the fibers are formed by extrusion of the protein component through an extruder into asymmetric fibers prior to incorporation into the food product.  Additional components of animal muscle tissue include those listed in paragraph 0173.  Bundles of spun fibers can be produced by forcing protein “ dope” through spinnerets with many small holes with diameter of each hole approximately 200 microns.  The adipose replicas comprise emulsions of plant-derived lipids, one or more isolated and purified protein and lecithin.  The cooking characteristics and physical properties can be controlled allowing the plant based composition to mimic animal based adipose. 
For claims 107,109, 110,the fat replica can be a gelled emulsion comprising fat droplets wherein the fat droplets accounts for 70-99% of the volume of the emulsion.  The fat droplets are stabilized by addition of surfactants.  The plant oils can be modified with flavoring or other agents such as heme proteins, amino acid, organic acids, lipids, alcohols, aldehydes, ketones, lactones, furans, sugars, or other flavor precursor to recapitulate the taste and smell of meat during and after cooking.  Additional polysaccharides can be added including flax seed polysaccharides and xanthan gum.  When an adipose replica is cooked, fat leaks from the structured replica as it is cooked.  Emulsification forms a homogenous mixture of the fat held in a matrix of proteins and lecithin.  Gelation results in a firmer and more stable emulsion.  The gel can be a hydrogel, an organogel or a xerogel.  The gel can be thickened to a desired consistency using an agent based on polysaccharides or protein such as those listed in paragraph 0213.  
For claim 82 In some embodiment, the meat substitute product comprises 40-90% muscle replica, 1-60% adipose tissue replica and 1-30% connective tissue replica.  The consumable contains components to replicate the component of meat.  Skeletal muscle typically consists of about 75% water, 19% protein, 2.5% fat,1.2% carbohydrates and 2.3% other soluble non-protein substances. The replica can comprise components in the ranges as set forth in paragraph 0259.  The ability to control the relative size and orientation of individual tissue replicas enable the flavor and aroma profile of consumables to be modified during cooking.  Mixed meat tissue replicas can increase the sense of flavors such flavors include compounds as listed in paragraphs 0282-0284.  The consumable can include compositions which can indicate that the consumable is cooking or has cooked.  ( see also paragraphs 0015,0016,0017,0018,0023,0032,0076,0115-0119,0146,0166-0174,0178-0201,0213-0215,0216,0235-0253,0254-0269,0282-0309
The adipose replica is equivalent to the claimed one or more agent release system; the muscle replica and the connective tissue replica is equivalent to the claimed one or more meat structured protein product.
Vrljic does not specifically disclose the emulsion comprising one or more agents to be released, the aqueous solution, the percent of unsaturated fat and saturated fat as in claim 79,  the specific composition as in claim 80,the specific unsaturated fat and saturated fat as in claims 87,88. the amount  as in claims 86-88,90, the emulsifier as in claims 91-92, the features as in claims 94-104,106, the amount as in claim 108, the ingredients as in claims 111-117 and the sausage patty  as in claim 118.
	Daniels discloses an edible o/w emulsion which consists of a triglyeride fat blend.  The emulsion comprises 40-65% polyunsaturated fatty acid, 20-50% monounsaturated fatty acid and 10-30% of saturated fatty acid.  The fat blend has low Keys number which is a measure for the effect of fat intake on blood cholesterol level and this is an indicator how fat consumption affects cardiovascular health.  ( see paragraphs 0007-0011)
	McMindes discloses a restructure meat product comprising structured protein products. McMindes discloses the structured protein product is generally colored with a coloring composition so as to resemble raw meat.  Suitable colorants may be combined with the protein-containing material in a variety of forms such as liquid, solid, semi-solid etc..  The coloring composition my further comprises an acidity regulator to maintain the pH in the optimal range for colorant.  The final concentration of the acidulant may range from about .001-5%.  The coloring composition is combined with an aqueous solution and added to water for mixing with and coloring a structure protein product.  ( see paragraphs 0089-0099)	
	Kumar a simulated sausage product.  Kumar discloses forming an aqueous mixture of ingredients selected from the group consisting of flavors, spices and coloring agents by mixing the ingredients in water and adding textured vegetable protein to the flavor solution. ( see columns 3-4)
The agent to be released is an intended use of the product which does not determine the patentability of the product.  In any event, Vrljic discloses the adipose replica containing plant oil which can be modified with flavoring or other agents to recapitulate the taste and smell of meat during and after cooking.  Thus, it would have been obvious to one skilled in the art to add flavoring, aroma, tasting , protein,water etc.. or any components that are known to be associated with meat product to be released to optimize the meat replica product to be as closed to actual meat as possible. It would also have been an obvious matter of choice to select any type of agent depending on the flavoring, coloring, taste etc.. desired.  The selection of agent would have been within the skill of one in the art through routine experimentation.  Vrljic discusses the possible flavorings, odorants, aroma associated with meat product.  Optimization so that the most closely resemble to real product is possible would have been within the skill of one in the art through routine experimentation.  Vrljic discloses adding water in amount of 5-80%.  It would have been obvious to add a coloring agent into the water to form a solution before adding the water to make the substitute meat product as taught in McMindes  and Kumar when desiring to color the product to resemble actual meat product.  It would also have been obvious to add a pH adjusting agent as taught in McMindes.  It would have been obvious to follow the guideline of McMindes for the amount and to adjust according to the coloring intensity desired. Adding aqueous solution containing coloring to texture protein to form  meat analog is known in the art as shown in McMindes and Kumar.  It would have been obvious to vary the protein composition in amount of protein, carbohydrate, fiber, lipid and water depending on the product made and the nutrition wanted.  Vrljic discloses such components are added to make the consumable food product.  It would have been obvious to one skilled in the art to determine the amount of binding agent such as a cohesive structure is formed.  Such amount is a result-effective variable that can readily be determined through routine experimentation.  It would have been obvious to use varying proportion of different lipid as an obvious matter of choice.  It would have been obvious to use any known emulsifier including protein material as an obvious matter of preference.  Using an alternative ingredient to perform the same function would have been obvious to one skilled in the art.  It would have been obvious to use any coloring and specific proportion of different colorings depending on the color wanted for the product.  Such parameter can readily be determined by one skilled in the art.  Vrljic discloses different food additives can be added to the meat substitute product including preservative, antioxidant, vitamin etc..  It would have been obvious to one skilled in the art to determine the amount depending on the nutrition wanted.  Since Vrljic discloses similar product with an agent release system, it is obvious the property of imparting or enhancing the color of the uncooked or cooked product is obtained.  Furthermore, the objective of making a simulated meat product is to make the product to resemble real product.  Thus, one skilled in the art would have determined through experimentation the optimum color and appearance to make the product to resemble actual product. This can readily be determined by one skilled in the art.  Vrljic  discloses to add emulsifier to the emulsion.    The making of emulsion is known in the art.  Thus, it would have been within the skill of one in the art to determine the amount of lipid  and gelling agent to obtain the most optimum product.  Determining the amounts would have been within the skill of one in the art through routine experimentation.  It would have been obvious to one skilled in the art to follow the guideline of Daniels for the proportion of unsaturated fat and saturated fat depending on the healthy aspect desired for the emulsion.  Vrljic discloses the same types of saturated and unsaturated fats as claimed.  It would have been an obvious matter of choice to select any of the fat types to satisfy the saturated and unsaturated percent.  The selection of the type would have been an obvious matter of preference depending on the taste, flavor and nutrition desired.   Vrljic discloses ground meat substitute product.  It would have been obvious to make sausage when such product is wanted.  This would have been and obvious matter of choice.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 79-82,84-88,90-92,94,96-104,106-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39,41-47,79,92-114 and 116-119 of copending Application No. 15/298199 in view of Daniels  ( 2004/0151823) and McMindes ( 2014/0170283.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed at meat-like product comprising structured protein, agent release system and binding agent.  The difference resides in the proportions of the components.  The co-pending application does not recite an aqueous solution and the percent of unsaturated fat and saturated fat and specify an oil-in-water emulsion as in the instant application 
Daniels discloses an edible o/w emulsion which consists of a triglyeride fat blend.  The emulsion comprises 40-65% polyunsaturated fatty acid, 20-50% monounsaturated fatty acid and 10-30% of saturated fatty acid.  The fat blend has low Keys number which is a measure for the effect of fat intake on blood cholesterol level and this is an indicator how fat consumption affects cardiovascular health.  ( see paragraphs 0007-0011)
	McMindes discloses a restructure meat product comprising structured protein products. McMindes discloses the structured protein product is generally colored with a coloring composition so as to resemble raw meat.  Suitable colorants may be combined with the protein-containing material in a variety of forms such as liquid, solid, semi-solid etc..  The coloring composition my further comprises an acidity regulator to maintain the pH in the optimal range for colorant.  The final concentration of the acidulant may range from about .001-5%.  The coloring composition is combined with an aqueous solution and added to water for mixing with and coloring a structure protein product.  ( see paragraphs 0089-0099)	
 The difference is not patentably significant as it would have been obvious to vary the ingredients to vary taste, texture, flavor etc..  Adding coloring agent and pH adjusting into an aqueous solution before adding to protein to make the meat-like product is known as shown in McMindes. It would have been obvious to add a coloring agent into the water to form a solution before adding the water to make the substitute meat product as taught in McMindes when desiring to color the product to resemble actual meat product.  It would also have been obvious to add a pH adjusting agent as taught in McMindes.  It would have been obvious to follow the guideline of McMindes for the amount and to adjust according to the coloring intensity desired.  It would have been obvious to one skilled in the art to follow the guideline of Daniels for the proportion of unsaturated fat and saturated fat depending on the healthy aspect desired for the emulsion.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that Vrljic has been inaccurately characterized as hemoglobin is not an optional ingredient but required component of the composition disclosed in Vrjjic.  This argument is not persuasive.  Applicant has not pointed to the Vrljic disclosure to show that hemoglobin is a required component in the composition or that hemoglobin is distributed in a gel.  Furthermore, even if hemoglobin is required, the claims do not exclude such component.  Also, there is nothing disclosed to teach away from adding an aqueous solution containing coloring agent even if hemoglobin is used.  Hemoglobin is a protein which is an entirely different ingredient from coloring agent.  Adding coloring agent to meat replica products to simulate different colors is known in the art as shown in McMindes and Kumar.  Such addition is not uncommon.  One skilled in the art would have been motivated to add such solution as taught in the prior art to enhance the appearance of the meat substitute product. 
Applicant further argues Daniels does not remedy the deficiencies of Vrljic because they are not directed to meat-like food product.  The Daniels reference is only relied upon for the teaching of saturated and unsaturated proportion in an emulsion to give healthy benefits.  One skilled in the art would have been motivated to follow such guideline because Daniels discloses an emulsion and the adipose tissue replica in Vrljic is an emulsion.   One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to McMindes, applicant argues Vrljic discloses hemoglobin as a single proteinaceous colorant in the connective tissue whereas McMindes discloses thermally unstable agents and browning agents.  This argument is not persuasive.  Firstly, hemoglobin is not required in Vrljic and is not required to be in a gel.  The paragraph pointed out by applicant only discloses in certain embodiment.  It is not absolutely required.  Furthermore, the hemoglobin is in the connective tissue replica which is different from adding an aqueous solution of coloring to a whole composition.    Adding coloring agent to meat replica products to simulate different colors is known in the art as shown in McMindes and Kumar.  Such addition is not uncommon.  One skilled in the art would have been motivated to add such solution as taught in the prior art to enhance the appearance of the meat substitute product. Vrljic discloses different ingredients can be added to the meat replica product.  The McMindes reference is only relied upon for the concept of adding aqueous solution containing coloring agent.
Applicant further argues that the emulsion in the claimed invention melt at a much lower range than emulsions in Vrljic containing unsaturated fats.  This argument is not persuasive because Vrljic discloses that the fats can be the same as claimed.  Vrljic also discloses the release temperature ranging from 23-301 degrees C.  Vrljic discloses several temperature ranges within the broad range that falls within the claimed range as shown in paragraph 0050.  The fats used in include canola oil, sunflower oil, coconut oi, cocoa butter etc.. These fats are the same as claimed.  Applicant points to paragraph 0488.  The disclosure is only 1 example of Vrljic and it discloses a combination of canola oil and rice bran oil.  Vrljic discloses other combinations because the release temperature can vary in different ranges disclosed in paragraph 0050.  Furthermore, the McMindes reference is relied upon to show the proportion of unsaturated fat and saturated fat for health benefits.  It would have been obvious to one skilled in the art to follow such guideline for health benefits even if one is not aware of the release temperature.
Applicant doesn’t specifically argue the double patent rejection.  The rejection is maintained as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 16, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793